Citation Nr: 1456034	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  07-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to residuals of a miscarriage and/or to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to residuals of a miscarriage and/or to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gall bladder disorder.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for residuals of a miscarriage, to include back pain.   

(The issues of entitlement to increased disability ratings for PTSD before and after September 2011, entitlement to increased disability rating for migraine headaches and entitlement to total disability rating based on individual unemployability prior to June 2013 are addressed in a separate appellate decision.) 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The Veteran, her spouse and Mr. RN


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1978.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that in relevant part denied service connection for diabetes mellitus, hypertension, internal problems caused by miscarriage, fatty liver and gall bladder problems.  The rating decision also denied service connection for PTSD, but that claim was subsequently granted during the course of the appeal.

The Veteran testified before the RO's Decision Review Officer (DRO) in January 2007 and she testified before the undersigned Acting Veterans Law Judge (AVLJ) during a person hearing in December 2007 in Washington, DC.  Transcripts of both hearings are of record.

In March 2013 the Board remanded the issues identified on the title page to the Agency of Original Jurisdiction (AOJ) for additional development action, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Diabetes and hypertension became manifest many years after discharge from service and are not etiologically related to service or to a service-connected disability.

3.  The Veteran's gall bladder and liver disorders were not manifested during service and are not otherwise etiologically related to service.

4.  The Veteran has been granted service connection for psychiatric problems and migraine headaches as residual to her miscarriage during service; she is not shown to have any other physiological residuals of that event. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

2.  The criteria for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

3.  The criteria for a grant of service connection for a gall bladder disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

4.  The criteria for a grant of service connection for a liver disorder are not met.  38 U.S.C.A. § 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 

5.  The criteria for a grant of service connection for residuals of a miscarriage other than PTSD and headaches are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a letter dated in August 2005.  This letter did not advise the Veteran of the disability-rating and effective-date elements of a service connection claim or of the requirements to establish secondary service connection, but corrective notice was provided by letter in August 2007, and the Veteran had ample opportunity to respond prior to the RO's readjudication of the claims in February 2012.

In any event, the Veteran has not pointed to any prejudice resulting from the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record includes service treatment records (STRs), service personnel records and post-service treatment records from the VA and non-VA providers identified by the Veteran.  The Veteran has not identified any further existing records that should be obtained before the appeal is adjudicated.

The Board also notes that actions requested in the prior remands have been undertaken.  The Board's remand in June 2011 directed the RO to afford the Veteran VA examinations, which were consequently performed in September and October 2011; the Board finds the examinations are probative and responsive to the questions asked by the Board.  The most recent remand directed the RO to obtain outstanding VA treatment records; review of the file shows the Veteran's complete VA medical file has been associated with the electronic file in the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board accordingly finds that there has been substantial compliance with prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
	
The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issues to the Veteran, who testified as to the circumstances of her service, her treatment history and her symptomatology.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

In sum, neither the Veteran nor her representative has alleged or demonstrated       any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18    Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014). 
 
Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for ninety (90) days or more during     a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran's claim, filed in August 2005, seeks service connection for PTSD (subsequently granted), diabetes mellitus (DM), hypertension (HTN), internal problems caused by miscarriage, "fatty liver" and gall bladder problems.  The Veteran asserted that all of these medical problems were associated with a miscarriage in service, suffered when her water broke while she was standing watch aboard ship and was denied permission to leave her post; she subsequently left her post without permission and had dilation and curettage (D&C) under epidural spinal anesthetic.  When she returned to the ship she was charged at a Captain's Mast with being absent without leave, but when the circumstances were revealed the charges were dismissed.  The Veteran essentially asserts on appeal that her claimed disorders are residuals of the miscarriage and/or the epidural that was used during the D&C procedure.

Service treatment records (STRs) show that the Veteran had a miscarriage in March 1978, when she was 10 weeks pregnant.  One week thereafter she presented to the gynecology clinic and announced she wanted to be discharged from service.  She was referred for psychiatric evaluation and diagnosed with adult adjustment disorder.  In May 1978 she was examined and found to be physically qualified for transfer and to perform all duties of her rate/rank at sea or ashore, both foreign and domestic.  The Report of Examination at separation notes no abnormality of the liver, gall bladder, back, vascular system or endocrine system, and does not show diabetes.  In the corresponding self-reported Report of Medical History the Veteran specifically denied history of high or low blood pressure, liver or gall bladder problems, sugar in urine or recurrent back pain.  

The Veteran was discharged from service in May 1978 due to unsuitability for a medically diagnosed character disorder (immature personality disorder).  

In April 1981 the Veteran had a VA gynecological consult due to complaint of severe abdominal cramps and eventual discharge; she also reported inability to conceive since service and stated per private physician had advised her to have a laparoscopy to rule out pelvic pathology.  Otherwise, she denied serious illness since the operation in service.  The Veteran's family history showed her mother to be hypertensive and diabetic.  The clinical impression was exclude pelvic inflammatory disease (PID), secondary dysmenorrhea, dysfunctional menstruation and relative infertility.  The Veteran was scheduled for VA laparoscopy.   

The Veteran subsequently underwent VA laparoscopy in May 1981 that showed the tubes to be minimally dilated, probably due to old PID.  Laparoscopy was otherwise normal.  The operative diagnosis was pelvic pain of undetermined etiology and infertility of undetermined etiology.  A subsequent discharge note stated the Veteran's minimal dilation of the tubes appeared to be due to resolved PID.  The Veteran was scheduled to be followed by the VA outpatient clinic for infertility.       

Treatment records from Methodist Medical Center show the Veteran was treated in August 2000 for pelvic pain with symptomatic uterine leiomyoma after a long history of heavy, painful periods.  During treatment she was identified as diabetic.  This is the first clinical evidence of DM of record.

Also in August 2000 the Veteran was treated by Dr. S. P. for the symptoms noted above.  Dr. P. noted the Veteran has a strong family history of uterine fibroids (sister, mother and aunts).  Dr. P. also noted family history of DM (mother) and HTN and cardiovascular disease (father).  

The Veteran had a liver biopsy by Pathology Medical Associates in October 2002 that showed marked macrovascular steatosis with mild lobular inflammation (steatohepatitis). 

The Veteran's husband submitted a lay statement in March 2006 endorsing the circumstances of the Veteran's miscarriage.  He stated the Veteran thereafter had a history of surgery, and as a result of those surgeries she was unable to control her weight, sugar or blood pressure and had various problems with her internal organs including fatty liver. 

The file contains a June 2006 letter from Dr. S. E. stating that after the Veteran's in-service miscarriage she had pelvic inflammatory disease that caused her to undergo laparoscopic surgery three years later.  Dr. E. stated an opinion that the Veteran had psychiatric residuals of the miscarriage and referred to "multiple medical problems" without further identifying such problems.  

In September 2007 Dr. E. and Dr. E. J. D. submitted form letters asserting that the Veteran's pelvic pain, HTN and DM were attributable to the miscarriage.  Dr. S. N. joined Drs. E. and D. in stating that the Veteran had a low back disorder (diagnosed as "persistent low back condition") due to miscarriage.  These opinions are essentially fill-in-the-blank and contain no clinical rationale.  

(The file contains a letter from Dr. D. dated in June 2006, stating that he is the Veteran's brother-in-law and acknowledging that HTN and DM surfaced "some years" after the Veteran's discharge from service.  The letter asks VA to grant service connection for PTSD due to the miscarriage, which in fact has been granted.)

In August 2008 the Veteran had a VA-contracted gynecological examination by ETSU Fertility Services.  The examining physician noted the Veteran had a miscarriage during service and immediately thereafter had a D&C under spinal anesthesia; she was noted thereafter to have headaches as a result of the spinal.  It took the Veteran six years to conceive; she had diagnostic laparoscopy in May 1981 that showed mild pelvic PID.  The Veteran had two children in 1983 and 1986, born by caesarian section.  In August 2000 the Veteran had a partial hysterectomy due to heavy, painful periods and was found to have uterine fibroids.  The Veteran's current complaint was vaginal dryness and discharge.  The examiner stated it was difficult to say if the dilation of the Veteran's tubes was due to delayed therapy at the time of her first [in-service] miscarriage.  Although she did have two children after service there was a possible correlation between delayed treatment [in service] with the results of the laparoscopy in 1981.  The Veteran's hysterectomy was done for fibroids, which is a condition experienced by 40-50 percent of women; the fact that the Veteran's fibroids came on rapidly was not unusual.  The Veteran was currently of menopausal age, which could account for her current vaginal dryness.  In summary, there may be some correlation between the ongoing infertility that she experienced after her miscarriage.  There did seem to be a definite correlation between the spinal and the headache.  The fibroid was unlikely related to any of the prior events.  The current symptom of vaginal dryness was likely related to menopause, a naturally-occurring phenomenon at the Veteran's age.  Bimanual examination was normal, so no pelvic pathology was noted on examination.
   
The Veteran also had a VA DM examination in August 2008, performed by an examiner who reviewed the claims file.  The Veteran described DM symptoms beginning in the 1980s although the earliest medical documentation of DM was in 2000.  The examiner noted the Veteran's father had history of HTN and her mother had history of both HTN and DM.  Two of the Veteran's 3 living brothers, and 1 of the Veteran's 3 living sisters, had both DM and HTN.  The examiner also noted that treatment records showed the Veteran to have had no significant increase in blood pressure during the D&C procedure in March 1978 and was still essentially normal as late as 1981.  The examiner stated there is no documentation to indicate that DM or essential HTN are related to service or to the spontaneous abortion in 1978. 

In May 2009 the VA examiner who performed the DM examination cited above issued an addendum opinion stating there is no likely relationship between DM or HTN and the Veteran's service, to include the miscarriage in 1978.  The examiner noted the Veteran had significant family history risk factors for both diseases.  

The Veteran had a VA liver/gall bladder examination in August 2009, performed by a physician who reviewed the claims file.  The Veteran stated all her problems related to her miscarriage in service in 1978.  She subsequently had two successful pregnancies but complained of recurrent PID and resultant hysterectomy.  In December 1986 she developed acute cholecystitis and in 2002 she had a liver biopsy that showed steatohepatitis.  The examiner notes clinical observations in detail.  The examiner's impression was history of biliary tract disease, resolved by cholecystectomy in 1986.  The examiner stated the Veteran probably developed cholecystitis from the lithogenic bile associated with her successful pregnancy.  The Veteran also had metabolic problem with DM, which was most likely the cause of her steatohepatitis.  The examiner stated the Veteran's biliary tract disease and steatohepatitis are most likely secondary problems arising from lithogenic bile during pregnancy and also to DM; the examiner could not correlate her initial miscarriage and subsequent pelvic inflammatory disorder to either of those disorders.    

The Veteran also had a VA examination of the spine in August 2009, performed by a physician who reviewed the claims file.  The Veteran complained of cervical and lumbar spine pain that she attributed to an epidural spinal anesthetic administered during the D&C following her miscarriage in March 1978.  The examiner noted clinical observations in detail.  The examiner's impression was normal lumbar spine and normal cervical spine, although with apparent intervertebral disc syndrome (IVDS) by history.   The examiner stated that the Veteran's current orthopedic problems were not likely related to an event in service, although he could not comment on any possible neurological injury that might be associated with the epidural anesthetic.  The examiner recommended the Veteran undergo a neurological examination to clarify that possibility.  (See subsequent VA neurological examination in October 2011.)

In August 2009 the Veteran presented to the VA urology clinic complaining of constant abdominal pain and low back pain, as well as urinary problems.  She reported having had a miscarriage in service and subsequent recurrent urinary tract infections (UTIs) over the past few years.  The clinical impression was recurrent UTIs with urinary frequency and urgency; the Veteran was scheduled for cystoscopy.  Subsequent VA cystoscopy in September 2009 showed chronic cystitis with inflammatory polyps of the bladder neck.  The urologist stated in an addendum that the results confirmed the Veteran's claims of frequency, urgency, bladder pain and dysuria; however, there was no indication in the record of any association between the Veteran's miscarriage and current cystitis, and it is not likely that current findings are connected to the miscarriage.

In September 2011 the Veteran submitted a letter to VA asserting that her miscarriage in service had resulted in hyperreflexia and backaches the spine.  She also asserted gynecological residuals in the form of chronic PID, dysmenorrhea and infertility.  

The Veteran had a VA gastroenterology examination in September 2011, performed by a physician who reviewed the claims file.  The Veteran reported having been identified with glucose intolerance during her pregnancies in 1983 and 1986 and having been diagnosed with diabetes in 2000.  The Veteran also reported right upper quadrant (RUQ) pain beginning with her pregnancy in 1986 and continuing thereafter; she was identified in 1986 with acute cholecystitis.  The Veteran denied symptoms relating to her fatty liver but stated she believed the disorder was associated with DM.  The examiner noted clinical observations in detail.  The examiner stated the Veteran was shown to have had a spontaneous miscarriage in service but there was no indication of gallbladder disease or DM in service.  The examiner stated that the Veteran's gallbladder condition was not related to her spontaneous abortion in service, but rather to her normal intrauterine pregnancy post-service; the examiner noted that cholelithiasis and cholecystitis is well documented as a complication of pregnancy.  The Veteran's fatty liver was secondary to her metabolic condition, including adult-onset DM, which was diagnosed after service and not related to active duty and the spontaneous abortion; there is no literature associating fatty liver with spontaneous abortion.  Also, the Veteran's mother is shown to be diabetic, which is a family risk factor.  Finally, the Veteran's fatty liver, which was currently asymptomatic, was not due to service, and any worsening of symptoms was due to non-compliance with diet rather than any service-connected disorder.   

The Veteran also had a VA DM/HTN examination in September 2011, performed by an examiner who reviewed the claims file.  The examiner confirmed diagnosis of DM since 2000 and HTN since the 1980s.  The examiner stated the Veteran's DM is not likely related to a service-connected disability; as rationale the examiner noted the Veteran has racial and family risk factors for DM.  Similarly, the examiner stated the Veteran's HTN is not likely related to service, stating as rationale that the Veteran has a strong family history of HTN (father, mother and siblings) and that stress can lead to a temporary increase in blood pressure but not a sustained effect.

The Veteran had a VA spine/neurological examination in October 2011, performed by a physician who reviewed the claims file.  The Veteran reported a number of debilitating symptoms that she attributed to the spinal anesthetic that was administered during the D&C procedure after her miscarriage.  The examiner noted clinical observations in detail.  The examiner stated that given the typical location for a spinal epidural in such procedures it would not be possible to cause initial spinal cord damage.  As regards the report of previous hyperreflexia, there was none on current examination.  The examiner concluded the Veteran did not have a neurological disorder of the spine resulting from the spinal anesthetic used during the D&C procedure.  

A VA pharmacy medication management note dated in April 2013 records that DM was diagnosed when the Veteran was 40 years old; the note also records the Veteran has a family history of DM, HTN, hyperlipidemia and coronary artery disease (CAD).

Review of the evidence above shows the Veteran has been competently diagnosed with DM and HTN.  She has also been diagnosed with a liver disorder (fatty liver), a gall bladder disorder (cholelithiasis and cholecystitis), gynecological symptoms (history of remote hysterectomy due to fibroids, history of menstrual irregularities and current vaginal dryness and discharge) and a lumbosacral spine disorder (IVDS).  Accordingly, the first element of service connection - medical evidence of a disability - has been met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Addressing first DM and HTN, the Veteran's STRs demonstrate that neither disease was present during service.  HTN apparently became manifest in the 1980s, and DM was first identified in 2000.  Dr. D. also stated in his June 2006 letter than HTN and DM surfaced "some years" after the Veteran's discharge from service.  The Board concludes that neither DM nor HTN was manifested to a compensable degree within the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

The medical evidence is contradictory in regard to whether DM and HTN - and also pelvic pain and "persistent low back condition) - are associated with the Veteran's in-service miscarriage.  Drs. D., E. and N. have endorsed such a relationship, while the VA medical examiners cited above have denied such a relationship.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

Review of the conflicting medical opinions cited above demonstrates that Drs. D., E. and N. essentially stated a conclusion without any clinical rationale; in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The VA examiners, in contrast, provided clinical rationales for each opinion stated.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez, 22 Vet App 295, 304. 

As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Based on the factors cited in Nieves-Rodriguez, the Board finds the opinions of the VA examiners to be more probative than those of Drs. D., E. and N.

The Veteran has asserted "pelvic pain" and "back pain" as consequent to her miscarriage.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  There is no diagnosed disorder of the spine other than IVDS; the VA examiner in August 2009 stated it is unlikely that the Veteran has any orthopedic spine injuries due to the miscarriage, and the VA neurologic examiner in October 2011 made a similar determination in regard to neurological symptoms.  In regard to pelvic pain, the Veteran is shown to have had a number of internal disorders that cause abdominal pain (hernia, uterine fibroids, UTIs and bladder disorders, liver disorders and gall bladder disorders) and to have had remote PID, but the gynecological examiner in August 2008 found no current active pelvic disease.

The Veteran has asserted her belief that DM and HTN are secondary to her service-connected PTSD, but this is refuted by the VA DM/HTN examiner in September 2011, who noted the Veteran's strong family history of both diseases.  There is no indication that the Veteran's PTSD has caused a permanent increase in the severity of either DM or HTN, and the VA examiner specifically noted that stress can cause a temporary, but not permanent, increase in blood pressure.  Accordingly, entitlement to service connection for DM or HTN on a secondary basis is not shown.

Turning to claimed disorders of the liver and gall bladder, the VA gastroenterology examiner in September 2011 stated that the Veteran's diseases of those organs are not related to service.  This opinion is not controverted by any other medical opinion of record.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of correspondence to VA by the Veteran and by her husband, their testimony during the hearings on appeal, and the Veteran's statements to various medical examiners and providers.

The Board must consider the purpose for which lay evidence is offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran and her husband are competent to testify in regard to the onset and continuity of symptoms; see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Veteran is shown to have numerous physiological disorders with overlapping symptoms, and is also shown to have a significant family history.  Thus, the specific etiology of a given disease or disorder is a complex medical question not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).   Further, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, while the Veteran's account of continuous symptoms since service is probative, it is not a sufficient basis for granting service connection in the absence of supporting medical opinion; as discussed above, the Board has found that the most probative medical evidence shows the claimed disorders are not related to service.  

In sum, based on the evidence and analysis above, the Board finds that the Veteran does not have DM, HTN, gall bladder or liver disorders, or any residuals of a miscarriage (other than the already service-connected headaches and PTSD) that are incurred in or otherwise related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.











	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for a gall bladder disorder is denied.

Service connection for a liver disorder is denied.

Service connection for residuals of a miscarriage is denied.   




____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


